


Exhibit 10.1
AMENDMENT TO SUBLEASE TERMINATION AGREEMENT


THIS AMENDMENT TO SUBLEASE TERMINATION AGREEMENT (this “Amendment”) is made as
of March 19, 2014, to be effective in all respects as of December 31, 2012, by
and between Hyatt Corporation (“Sublandlord”) and H Group Holding, Inc.
(“Subtenant”).


RECITALS


A.
Sublandlord and Subtenant entered into that certain Sublease dated as of June
15, 2004 (as amended from time to time, the “Sublease”), pursuant to which
Subtenant subleased from Sublandlord certain premises consisting of
approximately 4,382 square feet of Rentable Area on the 10th floor of the Hyatt
Center (the “Subleased Premises”).



B.
Sublandlord and Subtenant entered into that certain Sublease Termination
Agreement dated as of December 31, 2012 (the “Termination Agreement”) pursuant
to which Sublandlord and Subtenant agreed to an early termination of the
Sublease in consideration of payment of a Termination Fee by Subtenant to
Sublandlord.



C.
Sublandlord and Subtenant desire to modify the terms of the Termination
Agreement by, among other things, memorializing their agreement to keep the
Sublease in effect with respect to a portion of the Subleased Premises, as set
forth below.



NOW THEREFORE, in consideration of the good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Sublandlord and
Subtenant agree as follows:


1.
Recitals; Definitions. The foregoing Recitals are incorporated herein as if
fully set forth below. Capitalized terms not otherwise defined herein shall have
the same meanings as ascribed thereto in the Termination Agreement.



2.
Early Termination of Sublease. Section 2 of the Termination Agreement is hereby
deleted in its entirety and replaced with the following:



Notwithstanding anything to the contrary in the Sublease, and as more
specifically described in Section 5 below:


(a)
On December 1, 2012, Subtenant shall relinquish and surrender to Sublandlord all
right, title and interest of Subtenant in and to a portion of the Subleased
Premises consisting of approximately 2,882 square feet (the “Premises”) and the
Sublease shall be deemed terminated as to the Premises as of such date.
Subtenant shall perform all obligations under the Sublease (including payment of
rent) through such date. After December 1, 2012, Subtenant shall have no further
right to occupy, possess or use the Premises.



(b)
On December 31, 2014 (the “Termination Date”), Subtenant shall relinquish and
surrender to Sublandlord all right, title and interest of Subtenant in and to
the remaining portion of the Subleased Premises consisting of approximately
1,500 square feet (the “Temporary Space”) and the Sublease shall be deemed
terminated as to the Temporary Space as of such Termination Date. The location
of the Temporary Space shall be subject to change from time to time in
Sublandlord’s sole and absolute discretion. Subtenant shall





--------------------------------------------------------------------------------




perform all obligations under the Sublease and under this Agreement, with the
exception of the payment of rent, through and including the Termination Date.
The Termination Date shall automatically be extended on a month-to-month basis
until such time as either party delivers written notice to the other party of
its intent to cease extending such Termination Date, in which event the
Termination Date shall occur on the last day of the next full calendar month
following the date of such notice.


3.
Termination Fee. Section 3(b) is hereby deleted in its entirety and replaced
with the following:



Sublandord acknowledges receipt of the Termination Fee. The parties agree and
acknowledge that the Termination Fee constitutes consideration for Sublandlord’s
agreement to an early termination of the Subtenant’s estate as well as payment
for all rent obligations, Operating Expenses and other amounts due and owing
from Subtenant to Sublandlord through and including the Termination Date.




4.
Confidentiality. Subtenant acknowledges that the Temporary Space is located
within other leased premises currently in use by Sublandlord as Sublandlord’s
office space (“Sublandlord’s Leased Premises”). Subtenant agrees that it will
operate its business within the Temporary Space in a manner so as to not to
disturb Sublandlord’s employees, agents, invitees and contractors and shall use
its best efforts to maintain the strict confidentiality of any matters or
documents on the 10th Floor or elsewhere within Sublandlord’s Leased Premises.
Subtenant agrees that any and all documents, papers, communications or other
matters within Sublandlord’s Leased Premises are private communications and may
be confidential or protected by privilege or may contain work product protected
material. Any inspection, disclosure, copying, distribution or use of such
information is strictly prohibited and shall be an immediate event of default
under the Termination Agreement for which Sublandlord shall be entitled to all
rights and remedies to which it is entitled at law or in equity.



6.
Integration of Termination Agreement and Controlling Language. This Amendment
and the Termination Agreement shall be deemed to be, for all purposes, one
instrument. In the event of any conflict between the terms and provisions of
this Amendment and the terms and provisions of the Termination Agreement, the
terms and provisions of this Amendment, in all instances, shall control and
prevail.



7.
Severability. If any provision of this Amendment or the application thereof to
any person or circumstances is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Amendment shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.



8.
Entire Agreement. This Amendment and the Termination Agreement contain the
entire integrated agreement between the parties respecting the subject matter of
this Amendment and the Termination Agreement and supersede all prior and
contemporaneous understandings and agreements other than the Termination
Agreement between the parties respecting the subject matter of this Amendment
and the Termination Agreement. There are no representations, agreements,
arrangements or understandings, oral or in writing, between the parties to this
Amendment relating to the subject matter of this Amendment or the Termination
Agreement which are not fully expressed in this Amendment and the Termination
Agreement, and no party hereto has relied upon any other representations,
agreements, arrangements or understandings. The terms of this Amendment and the
Termination Agreement are intended by the parties as the final expression of
their agreement with respect to those terms and may not be contradicted by
evidence of any prior agreement or of any





--------------------------------------------------------------------------------




contemporaneous agreement.


9.
Successors and Assigns. Each provision of the Termination Agreement and this
Amendment shall extend to and shall bind and inure to the benefit of Sublandlord
and Subtenant, their respective heirs, legal representatives, and permitted
successors and assigns.



10.
Time of the Essence. Time is of the essence of this Amendment and the
Termination Agreement and each provision hereof.



11.
Multiple Counterparts. This Amendment may be executed in counterparts, all of
which, when taken together, shall constitute a fully executed instrument.



12.
Authority. Sublandlord and Subtenant each represent and warrant that it has full
authority to execute and deliver this Amendment.





13.
Ratification Generally. Except as amended and modified hereby, the Termination
Agreement shall be and shall remain unchanged and in full force and effect in
accordance with its terms, and the Termination Agreement, as amended and
modified by this Amendment, is hereby ratified, adopted and confirmed.





[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]










IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Amendment as of
the date first above written.


SUBLANDLORD:
HYATT CORPORATION, a Delaware corporation


By:/s/ Robert Webb
Name: Robert Webb
Title: CHRO




SUBTENANT:


H GROUP HOLDING, INC., a Delaware corporation


By:/s/Jeffrey H. Ehlers
Name: Jeffrey H. Ehlers
Title: President  






